           Case 2:17-cv-01297-MJP Document 321 Filed 10/06/18 Page 1 of 3



 1
                                                                  The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
      RYAN KARNOSKI, et al.,
10                                                         No. 2:17-cv-1297-MJP
11                                   Plaintiffs,
                                                           DEFENDANTS’ NOTICE OF FILING
12                           v.                            CORRECTED DECLARATION OF
                                                           ROBERT E. EASTON IN SUPPORT
13    DONALD J. TRUMP, et al.,                             OF DEFENDANTS’ MOTION TO
                                                           STAY COMPLIANCE WITH THE
14
                                     Defendants.           COURT’S ORDER PENDING
15                                                         RESOLUTION OF PETITION FOR
                                                           WRIT OF MANDAMUS
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ NOTICE OF FILING CORRECTED DECLARATION OF ROBERT E.         U.S. DEPARTMENT OF JUSTICE
     EASTON IN SUPPORT OF DEFENDANTS’ MOTION TO STAY COMPLIANCE WITH THE   Civil Division, Federal Programs Branch
     COURT’S ORDER PENDING RESOLUTION OF PETITION FOR WRIT OF MANDAMUS            20 Massachusetts Ave., NW
                                                                                    Washington, DC 20530
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                         Tel: (202) 514-4336
            Case 2:17-cv-01297-MJP Document 321 Filed 10/06/18 Page 2 of 3



 1          Defendants respectfully provide notice of the attached declaration, which corrects a
 2   reference in Robert E. Easton’s declaration in support of Defendants’ Motion to Stay
 3   Compliance with the Court’s Order Pending Resolution of Petition for Writ of Mandamus. See
 4   Dkt. 301.
 5
     Dated: October 6, 2018                                Respectfully submitted,
 6
 7                                                         JOSEPH H. HUNT
                                                           Assistant Attorney General
 8                                                         Civil Division
 9                                                         BRETT A. SHUMATE
10                                                         Deputy Assistant Attorney General

11                                                         JOHN R. GRIFFITHS
                                                           Branch Director
12
13                                                         ANTHONY J. COPPOLINO
                                                           Deputy Director
14
                                                           JOSHUA E. GARDNER
15                                                         Assistant Director
16
                                                           /s/ Andrew E. Carmichael
17                                                         ANDREW E. CARMICHAEL
                                                           Trial Attorney
18                                                         United States Department of Justice
                                                           Civil Division, Federal Programs Branch
19                                                         Telephone: (202) 514-3346
20                                                         Email: andrew.e.carmichael@usdoj.gov

21                                                         Counsel for Defendants
22
23
24
25
26
27
28

      DEFENDANTS’ NOTICE OF FILING CORRECTED DECLARATION OF ROBERT E.           U.S. DEPARTMENT OF JUSTICE
      EASTON IN SUPPORT OF DEFENDANTS’ MOTION TO STAY COMPLIANCE WITH THE     Civil Division, Federal Programs Branch
      COURT’S ORDER PENDING RESOLUTION OF PETITION FOR WRIT OF MANDAMUS - 1          20 Massachusetts Ave., NW
                                                                                       Washington, DC 20530
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
            Case 2:17-cv-01297-MJP Document 321 Filed 10/06/18 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 6, 2018, I electronically filed the foregoing Defendants’

 3   Notice Of Filing Corrected Declaration Of Robert E. Easton In Support Of Defendants’ Motion
 4   To Stay Compliance With The Court’s Order Pending Resolution Of Petition For Writ Of
 5
     Mandamus using the Court’s CM/ECF system, causing a notice of filing to be served upon all
 6
     counsel of record.
 7
 8
     Dated: October 6, 2018                                /s/ Andrew E. Carmichael
 9                                                         ANDREW E. CARMICHAEL
                                                           Trial Attorney
10                                                         United States Department of Justice
                                                           Civil Division, Federal Programs Branch
11                                                         Telephone: (202) 514-3346
12                                                         Email: andrew.e.carmichael@usdoj.gov

13
                                                           Counsel for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      DEFENDANTS’ NOTICE OF FILING CORRECTED DECLARATION OF ROBERT E.           U.S. DEPARTMENT OF JUSTICE
      EASTON IN SUPPORT OF DEFENDANTS’ MOTION TO STAY COMPLIANCE WITH THE     Civil Division, Federal Programs Branch
      COURT’S ORDER PENDING RESOLUTION OF PETITION FOR WRIT OF MANDAMUS - 2          20 Massachusetts Ave., NW
                                                                                       Washington, DC 20530
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
